ChaeltoN, Judge,
delivered the following opinion:
This was a bill for an injunction restraining and enjoining the defendant the Guerini Stone Company from removing from the premises owned by the Eederal government, and upon which ,a Federal government building is now being erected, certain appliances owned by the Guerini Stone Company, and contemplated to be used in the construction of said building, of which construction the Guerini Stone Company was a subcontractor to the main contractor, the P. J. Carlin Construction Company.
*88While the Federal government has not intervened, the rights of the parties hereto are involved in other litigation in this court, and I have resolved that, under those circumstances, the status quo must be preserved.
It is alleged in argument and in affidavits by counsel for the defendant the Guerini Stone Company, that the delay in the construction of said building is due to the fault of the complainant herein. That is denied by the complainant, and is involved in the other litigation, and for this and other reasons satisfactory to the court, the order will be that the injunction be made permanent until the further order of the court, and the defendants restrained from removing from said premises the appliances which are named in the bill.